Citation Nr: 9935419	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-18 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an effective date prior to September 1987, for 
the grant of service connection for cause of the veteran's 
death.  


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's son


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1946 to May 
1949.  

In March 1979, the Manila, Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO) denied service connection 
for cause of the veteran's death.  The RO notified 
the appellant of that decision by letter dated March 28, 1979; 
she did not appeal.  In May 1979, the VARO denied reopening 
the claim for service connection for cause of the veteran's 
death.  The RO notified the appellant of that decision by 
letter dated May 16, 1979; she did not appeal.  

A July 1992 decision from the VARO denied service connection 
for cause of the veteran's death.  The Board of Veterans' 
Appeals (Board) affirmed the RO's decision in December 1994.  
In March 1996, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision and 
remanded the case to the RO to combine the veteran's current 
claims file and original file from the Federal Archives 
Center and to obtain additional medical records.  

The matter before the Board is an appeal of the effective date 
of a March 1998 decision from the VARO that granted service 
connection for cause of the veteran's death, effective 
February 1989, and an April 1998 decision that granted an 
effective date of September 1987.  



FINDINGS OF FACT

1.  The RO notified the appellant of the March 1979 decision 
that denied service connection for cause of the veteran's 
death by letter dated March 28, 1979, and she did not appeal.  

2.  The RO notified the appellant of the May 1979 decision 
that denied reopening the claim for service connection for 
cause of the veteran's death by letter dated May 16, 1979, and 
she did not appeal.  

3.  The informal August 1987 application was the first written 
application since May 1979 to reopen the claim for service 
connection for cause of the veteran's death.  


CONCLUSIONS OF LAW

1.  The March 1979 decision that denied service connection for 
cause of the veteran's death became final because the RO 
notified the appellant of that decision by letter dated March 
28, 1979, and she did not appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (1999).  

2.  The May 1979 decision that denied reopening the claim for 
service connection for cause of the veteran's death became 
final because the RO notified the appellant of that decision 
by letter dated May 16, 1979, and she did not appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1999).  

3.  The criteria for an effective date prior to September 
1987, for a grant of service connection for cause of the 
veteran's death have not been met.  38 U.S.C.A. § 5110(d), 
5111 (West 1991); 38 C.F.R. § 3.400(c)(2), 3.402(b)(2) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

When the veteran died in January 1979, he was already service 
connected for residuals of laparotomy as noncompensable, and 
no VA claims were pending.  The appellant, the surviving 
spouse, filed a formal application for service connection for 
cause of the veteran's death in February 1979.  

In March 1979, the RO denied service connection for cause of 
the veteran's death.  The RO notified the appellant of that 
decision by letter dated March 28, 1979; she did not appeal.  
In May 1979, the VARO denied reopening the claim for service 
connection for cause of the veteran's death.  The RO notified 
the appellant of that decision by letter dated May 16, 1979; 
she did not appeal.  

The RO's September 1983 letter informed the appellant, in 
response to her personal inquiry in August 1983, that the 
veteran's file could not be located.  In May 1987, the RO 
mailed a letter to the appellant informing her that no claims 
were pending but that the veteran's file had been located at 
the Federal Archives Center in Seattle, Washington.  

The appellant filed an informal application in August 1987 
and formal applications in January 1989 and November 1990 to 
reopen the claim for service connection for cause of the 
veteran's death.  

Eventually, after a Court remand, the RO granted service 
connection for cause of the veteran's death.  The March 1998 
decision granted an effective date of February 1989, and the 
April 1998 decision granted an effective date of September 
1987.  

In the July 1999 appeal, the appellant contended that the 
effective date should be January 1979, when the veteran died.  


Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The effective date for service-connected death after 
separation from service is the first day of the month in 
which the veteran's death occurred if the claim is received 
within 1 year after the date of death; otherwise, the 
effective date is the date of receipt of claim.  See 
38 U.S.C.A. § 5110(d) (West 1991); 38 C.F.R. § 3.400(c)(2), 
3.402(b)(2) (1999).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.152 (1999).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  


Analysis

The appellant's claim for an earlier effective date for grant 
of service connection for cause of the veteran's death is 
well grounded because the appellant claims entitlement to 
additional compensation.  38 U.S.C.A. § 5107(a) (West 1991); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts have been 
properly developed because the appellant was accorded 
hearings in February 1997 and February 1999.  The appellant 
has not stated that additional records exist that have not 
been obtained for the record.  No further assistance to the 
appellant is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107.  

The effective date cannot be the first date of the month in 
which the veteran died because the current claim was not 
received within 1 year of the veteran's death.  The veteran 
died in January 1979, and the current claim was filed in 
August 1987, over 8 years after the veteran's death.  See 
38 U.S.C.A. § 5110(d) (West 1991); 38 C.F.R. § 3.400(c)(2) 
(1999).  Although the February 1979 claim was filed within 1 
year of the veteran's death in January 1979, the finality of 
the March 1979 and May 1979 decisions rendered January 1979 
inapplicable as an effective date.  

Technically, the effective date is August 24, 1987, the date 
of receipt of the informal claim to reopen the claim for 
service connection for cause of the veteran's death.  See 
38 U.S.C.A. § 5110(d) (West 1991); 38 C.F.R. § 3.400(c)(2), 
3.402(b)(2) (1999).  However, since August 1987 was not the 
month of the veteran's death, payment of monetary benefits 
based on an award of compensation, dependency and indemnity 
compensation, or pension, may not be made to an individual 
for any period before the first day of the calendar month 
following the month in which the award became effective.  See 
38 U.S.C.A. § 5111 (West 1991).  Therefore, as outlined in 
the April 1998 letter to the appellant, the RO properly 
commenced payments to the appellant on the effective date of 
September 1987.  

The appellant filed a Social Security claim in November 1987, 
according to the September 1988 Social Security 
Administration letter.  An application on a form jointly 
prescribed by the VA and Social Security will be considered a 
claim for death benefits received by the VA as of the date of 
receipt in the Social Security Administration.  See 38 C.F.R. 
§ 3.153 (1999).  Nonetheless, November 1987 is not an earlier 
effective date than September 1987.  

The appellant's inquiry in August 1983 did not provide an 
earlier effective date because her personal visit was not an 
informal application.  Although she verbally expressed an 
intent to reopen the claim, she waited until August 1987 to 
file a written application.  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant may be 
considered an informal claim.  38 C.F.R. § 3.155(a) (1998).  
The informal claim, however, must be in writing.  Rodriguez 
v. West, U.S. Court of Appeals No. 98-7087 (Fed. Cir. 1999).  

The criteria for an effective date prior to September 1987 
have not been met.  38 U.S.C.A. § 5110(d), 5111 (West 1991); 
38 C.F.R. § 3.400(c)(2), 3.402(b)(2) (1999).  


ORDER

Entitlement to an effective date prior to September 1987, for 
the grant of service connection for cause of the veteran's 
death is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

